Citation Nr: 1218544	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-37 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955 and from October 1955 until December 1958.

This matter is on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is of record.

The issues of entitlement to service connection for disorders to the left hip, low back and left knee have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1994 decision, the Board denied the Veteran's original claim of entitlement to service connection for hypertension; although properly notified of the denial, the Veteran failed to appeal this decision.

2.  Evidence associated with the claims file since the March 1994 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the service connection claim for hypertension.  

3.  While the Veteran has hypertension, it was first shown many years following discharge from service, it is not attributable to active military service, nor may it be presumed related to such service.  


CONCLUSIONS OF LAW

1. The March 1994 Board decision that denied the Veteran's service connection claim for hypertension is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2. As evidence received since the Board's March 1994 denial is new and material, the criteria for reopening the Veteran's service connection claim for hypertension have been met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  However, for the reasons stated below, the claim is being reopened.  Therefore, any defects to the notice regard would not result in any prejudice to the Veteran.  

Regarding merits of the claim itself, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July and August 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Moreover, these letters provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, in February 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2012 hearing, the undersigned Veterans Law Judge identified the single issue on appeal.  See Hearing Transcript (T.) at p. 3.  Also, information was solicited regarding the onset of the Veteran's hypertension (T. at 4-5).  Moreover, the Veteran was made aware of the negative VA opinion and what evidence he might submit in order to rebut the examiner's conclusions (T. at 5-6, 11).  Also, the record was held open for 60 days in order to allow the Veteran to submit additional evidence T. at 8).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, a VA opinion with respect to the issue on appeal was obtained in September 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's stated history, and provides an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the veteran is claiming entitlement to service connection for hypertension.   The RO previously denied this claim in April 1991.  After appealing this decision, the Board denied service connection in March 1994 on the basis that essential hypertension was not shown during active duty or currently.  While Veteran was advised of the Board's decision, he did not initiate an appeal to the United States Court of Appeals for Veterans Claims.  Thus, the March 1994 Board decision represents the last final denial of this claim. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100. 

However, since the time of the last final denial of this claim, evidence has been submitted that is new and material to this claim.  On the basis of this new evidence, the Board determines that the claims should be reopened.  Specifically, in September 2009, the Veteran underwent a VA examination in order to address this issue.  There, after a review of the pertinent evidence, and an examination of the Veteran, the VA examiner diagnosed essential hypertension.  

As an initial matter, this evidence is "new," in that it was not reviewed by the Board prior to the last final denial of the claim.  Moreover, since the Board's March 1994 denial was based in part on a failure to show a current diagnosis of essential hypertension it is also "material," as it is relevant to an unestablished fact necessary to support the claim.  

Therefore, as new and material evidence to the issue of entitlement to service connection for hypertension has been submitted, the Board concludes that VA's duty to assist has been triggered to consider this claim, to include undertaking any further necessary development.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

As noted above, the Veteran has submitted a claim seeking service connection for hypertension.  Under 38 C.F.R. § 4.104, DC 7101, hypertension is defined as a systolic blood pressure of 160 mm Hg, a diastolic blood pressure of 90, or a combination of both.  

Also, in addition to the regulations stated above, hypertension may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).  However, hypertension is not shown at a compensable level unless the diastolic pressure is 100 mm Hg or more, the systolic pressure is 160 mm Hg or more, or if continuous medication is required for control. 38 C.F.R. § 4.104, DC 7101 (2011).  

Based on a review of the service treatment records, it is clear the Veteran's treating physicians were concerned about his blood pressure.  However, it does not appear that chronic hypertension was established for VA purposes.  Specifically, when the Veteran left his first period of active duty in January 1955, he indicated a blood pressure of 160/80.  Since elevated blood pressures were not noted upon when he entered active duty in 1952, a medical board proceeding was undertaken to review his symptoms. 

In a report also from January 1955, the medical review board noted that a new physical examination indicated blood pressures 156/90, 168/106 and 154/88.  However, the Veteran had been "completely free of symptoms" during active duty and, in view of these factors, concluded that he had hypertensive vascular disease that was only of a "benign" nature.  Significantly, it is noted that the medical board did not recommended and treatment and found that the Veteran was "physically fit for retention" in the Marine Corps.  

When the Veteran reentered active duty in October 1955 (the evidence does not indicate why there is a gap in his two periods of service), a new induction physical examination that same month observed a blood pressure of 148/88.  Although this blood pressure is effectively similar to the blood pressures observed the previous January, there was no diagnosis of hypertension on this occasion.  Moreover, high blood pressure during his second period of active duty was not apparent, and his blood pressure during his separation physical examination in October 1958 was only a slightly elevated 120/70.  

After viewing the service treatment records in their totality, the Board concludes that hypertension for VA purposes was not present.  Significantly, while there were instances of elevated blood pressure, the lack of other symptoms and relatively low readings at the time of his October 1958 examination weighs against the conclusion that it was chronic in nature.  This conclusion is also supported by the VA examiner in April 1992, who stated that the Veteran's hypertension was "labile" and lowered with rest.   The VA examiner in September 2009 also noted that there was no indication of hypertension when he ultimately left active duty.  

The Board recognizes that the Veteran's military physicians diagnosed hypertensive vascular disorder, and understands his contention that this alone should be dispositive.  However, when weighing these diagnoses against the other evidence of record, to include two VA examiners who did not conclude that chronic hypertension was shown in service, the preponderance of the evidence indicates that the Veteran's in-service symptoms are best characterized as intermittent periods of elevated blood pressure readings that were acute and transitory in nature, as opposed to chronic hypertension.  Therefore, hypertension for VA purposes has not been shown in service.  

Next, chronic hypertension was not observed after service until approximately 28 years later, specifically in November 1984.  At that time, the Veteran exhibited a blood pressure of 140/80 and was diagnosed with mild hypertension.  Another blood pressure reading from December 1984 was 140/96.  However, as was noted by the Board in its March 1994 decision, the November 1984 diagnosis is tenuous, as it was based on a single blood pressure reading and was otherwise supported by clinical findings.  

Nevertheless, even if the Board were to presume that the first post-service evidence of hypertension was in 1984, this is still approximately 28 years after the Veteran left active duty service.  Furthermore, as noted above, his blood pressure at the time of his second period of active duty service was relatively normal.  Moreover, while a Marine Corps Reserve physical in January 1960 indicated blood pressures of 176/106 and 174/105, further evaluations measured blood pressures of 146/84 and 132/78, leading to a diagnosis of vascular "instability" rather than hypertension.  Therefore, the clinical evidence does not suggest that hypertension was actually manifest until many years after active duty.  

Next, with regard to whether service connection is warranted on a presumptive basis.  The fact that the Veteran was diagnosed with hypertension in service is of no impact, as hypertension to a compensable level was not shown either in service or within one year of service.  While it is true that he twice had systolic blood pressures of 160 mm Hg or greater on two occasions in January 1955, the remaining blood pressure measurement during active duty or within one year of active duty were below 160.  Moreover, there was no indication during the January 1960 examination that he was taking any medication to control his blood pressure.  Therefore, since hypertension to a compensable level has not been shown, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307, 3.309. 

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such hypertension, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, but instead requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, as mentioned above, the Veteran did not exhibit hypertension at the time of his second discharge examination in October 1958.  Moreover, at his VA examination in April 1992, he denied that he was ever treated for hypertension until very recently.  He also denied ever receiving medication to control his blood pressure.  

Moreover, the Board also cannot ignore the significance of the fact that the Veteran was not treated for hypertension until approximately 28 years after he left service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  While this is not necessarily dispositive, the value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his blood pressure was normal at the time he left service and he has admitted that his blood pressure varies according to his emotional status.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a September 2009 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that he was diagnosed with high blood pressure in service, and that he was told to see a physician after he left active duty.  At that time, his blood pressure was 135/71, 130/70 and 154/75, although he was taking blood pressure control medication.  

After a physical examination, the examiner diagnosed essential hypertension.  However, the examiner opined that it was less likely than not that the Veteran's current hypertension was related the elevated blood pressures seen while on active duty.  In providing this opinion, the examiner reflected that, while the Veteran had been diagnosed with hypertension while in service, there was "no documentation of any high blood pressure or hypertensive treatment for over 20 years from the1960s to the 1980s."  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the statements made by the Veteran relating his hypertension to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his hypertension.  See Jandreau, 492 F.3d at 1377, n.4.  Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for hypertension, and the claim is reopened.

Service connection for hypertension is denied.  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


